Case: 20-50239      Document: 00515638274         Page: 1     Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-50239
                                                                     November 13, 2020
                               Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Burt Allan Smith,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:19-CR-254-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Burt Allan Smith has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Smith has not filed a response but has filed a pro se motion to dismiss his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50239    Document: 00515638274         Page: 2   Date Filed: 11/13/2020




                                 No. 20-50239


   appeal. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42. Smith’s motion to dismiss his appeal is DENIED as
   moot.




                                       2